   Case 5:20-cv-03048-JTM Document 13 Filed 05/08/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


PATRICK C. LYNN,

                             Plaintiff,

          v.                                       CASE NO. 20-3048-JTM

UNIT TEAM HACKNEY, et al.,


                             Defendants.


                           ORDER OF DISMISSAL

     This matter is a civil rights action filed under 42 U.S.C. § 1983

by a prisoner in state custody. Plaintiff presents claims alleging

violations of the First and Eighth Amendments and the Kansas Open

Records Act as well as state tort claims.

     On February 10, 2020, the Court denied leave to proceed in forma

pauperis, citing 28 U.S.C. § 1915(g) and noting plaintiff’s failure

to adequately allege that he is in imminent danger of serious physical

injury as a result of the violations he claims. The Court directed

plaintiff to submit the $400.00 filing fee on or before March 10, 2020.
Plaintiff has failed to pay the fee, but he has submitted a number

of pleadings and exhibits in support of his claim that he should be

allowed to proceed in forma pauperis.

    The Court has examined the materials submitted by the plaintiff

and remains convinced that his claims in this matter do not plausibly

allege that he is in imminent danger. Although plaintiff has presented

additional argument concerning his medical condition, there is
authority “that there must be a nexus between the imminent danger a

three-strikes prisoner alleges to obtain IFP status and the legal

claims asserted in his complaint.” Pettus v. Morgenthau, 554 F.3d 293,
      Case 5:20-cv-03048-JTM Document 13 Filed 05/08/20 Page 2 of 2




297 (2d Cir. 2009); see also Lomax v. Ortiz-Marquez, 754 F. App'x 756,

759    (10th    Cir.   2018)   (unpublished)   (adopting   Second     Circuit’s

position and citing Pettus).

       Accordingly, because plaintiff has failed to submit the filing

fee as directed, the Court will dismiss this matter without prejudice.

See Young v. U.S., 316 F. App'x 764, 771 (10th Cir. 2009)(stating Fed.

R. Civ. P. 41(b) “authorizes a district court, upon a defendant’s

motion, to order the dismissal of an action for failure to prosecute

or for failure to comply with the Federal Rules of Civil Procedure

or ‘a court order’” and noting that a Court may enter such a dismissal

sua sponte).

       IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

without prejudice due to plaintiff’s failure to pay the filing fee.

       IT IS FURTHER ORDERED plaintiff’s motion for order (Doc. 6),

motion for reconsideration or to alter or amend (Doc. 8), motion for

appointment of a special master or for the appointment of counsel (Doc.

9), and motion to supplement (Doc. 12) are denied as moot.

       IT IS SO ORDERED.
       DATED:    This 8th day of May, 2020, at Wichita, Kansas.




                                     S/ J. Thomas Marten

                                     J. THOMAS MARTEN
                                     U.S. District Judge
